Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4074 GENERAL NEW YORK MUNICIPAL BOND FUND, INC. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/08 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS General New York Municipal Bond Fund, Inc. July 31, 2008 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) New York89.9% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.25 11/15/27 2,000,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Bard College Civic Facility) 5.00 8/1/20 1,000,000 Hempstead Industrial Development Agency, Civic Facility Revenue (Adelphi University Civic Facility) 5.00 10/1/30 2,000,000 Huntington Housing Authority, Senior Housing Facility Revenue (Gurwin Jewish Senior Residences Project) 6.00 5/1/29 1,370,000 Jefferson County Industrial Development Agency, SWDR (International Paper Company Project) 5.20 12/1/20 2,000,000 Long Island Power Authority, Electric System General Revenue (Insured; FGIC) 5.00 12/1/19 1,375,000 Metropolitan Transportation Authority, Revenue (Insured; AMBAC) 5.50 11/15/18 4,000,000 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FSA) 5.13 1/1/12 1,220,000 a Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FSA) 5.13 7/1/12 2,780,000 a Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/31 1,500,000 Nassau County Industrial Development Agency, Continuing Care Retirement Community Revenue (Amsterdam at Harborside Project) 6.50 1/1/27 1,500,000 New York City 5.38 12/1/11 885,000 a New York City 5.00 11/1/19 3,000,000 New York City 5.38 12/1/20 New York City 5.50 8/1/21 2,500,000 New York City 8/1/22 New York City 6/1/23 New York City 8/15/24 New York City Housing Development Corporation, Capital Fund Program Revenue (New York City Housing Authority Program) (Insured; FGIC) 7/1/25 New York City Industrial Development Agency, Civic Facility Revenue (Vaughn College of Aeronautics and Technology Project) 12/1/36 New York City Industrial Development Agency, Civic Facility Revenue (YMCA of Greater New York Project) 8/1/36 New York City Industrial Development Agency, Liberty Revenue (7 World Trade Center Project) 3/1/15 New York City Industrial Development Agency, Special Facility Revenue (American Airlines, Inc. Project) 8/1/24 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/18 New York City Industrial Development Agency, Special Facility Revenue (Terminal One Group Association, L.P. Project) 1/1/24 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 6/15/22 New York City Transitional Finance Authority, Building Aid Revenue 1/15/38 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 7/15/25 New York City Transitional Finance Authority, Building Aid Revenue (Insured; FGIC) 7/15/36 New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/22 New York City Transitional Finance Authority, Future Tax Secured Revenue 11/1/25 New York Liberty Development Corporation, Revenue (National Sports Museum Project) 2/15/19 New York State Dormitory Authority, Catholic Health Services of Long Island Obligated Group Revenue (Saint Francis Hospital Project) 7/1/21 New York State Dormitory Authority, Consolidated Second General Resolution Revenue (City University System) (Insured; FGIC) 7/1/16 New York State Dormitory Authority, FHA-Insured Mortgage HR (The Long Island College Hospital) 8/15/15 New York State Dormitory Authority, FHA-Insured Mortgage HR (The New York and Presbyterian Hospital) (Insured; FSA) 8/15/27 New York State Dormitory Authority, Health Center Revenue (Guaranteed; SONYMA) 11/15/19 New York State Dormitory Authority, Insured Revenue (Manhattan College) (Insured; Radian) 7/1/16 New York State Dormitory Authority, Insured Revenue (New York University) (Insured; AMBAC) 7/1/32 New York State Dormitory Authority, LR (State University Educational Facilities) (Insured; FGIC) 7/1/11 1,475,000 a New York State Dormitory Authority, Revenue (Columbia University) 7/1/21 New York State Dormitory Authority, Revenue (Columbia University) 7/1/31 New York State Dormitory Authority, Revenue (Consolidated City University System) 7/1/16 New York State Dormitory Authority, Revenue (Consolidated City University System) 7/1/18 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; FSA) 7/1/18 New York State Dormitory Authority, Revenue (Cornell University) 7/1/24 New York State Dormitory Authority, Revenue (Cornell University) 7/1/35 New York State Dormitory Authority, Revenue (Fordham University) (Insured; Assured Guaranty) 7/1/33 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) 7/1/35 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) 2/15/28 New York State Dormitory Authority, Revenue (Miriam Osborne Memorial Home) (Insured; ACA) 7/1/19 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 7/1/26 New York State Dormitory Authority, Revenue (Mount Sinai NYU Health Obligated Group) 7/1/26 New York State Dormitory Authority, Revenue (New York Methodist Hospital) 7/1/33 New York State Dormitory Authority, Revenue (New York State Department of Health) 7/1/15 New York State Dormitory Authority, Revenue (New York State Department of Health) (Insured; CIFG) 7/1/25 New York State Dormitory Authority, Revenue (North Shore-Long Island Jewish Obligated Group) 5/1/25 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 7/1/24 New York State Dormitory Authority, Revenue (NYU Hospitals Center) 7/1/26 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 12/1/29 New York State Dormitory Authority, Revenue (State University Educational Facilities) 5/15/17 New York State Dormitory Authority, Revenue (University of Rochester) 7/1/34 New York State Dormitory Authority, South Nassau Communities HR (Winthrop South Nassau University Health System Obligated Group) 7/1/23 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 3/15/13 1,000,000 a New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 3/15/23 New York State Energy Research and Development Authority, Gas Facilities Revenue (The Brooklyn Union Gas Company Project) 4/1/20 New York State Housing Finance Agency, MFHR (Kensico Terrace Apartments) (Collateralized; SONYMA) 2/15/38 New York State Housing Finance Agency, Revenue (Fairway Manor Apartments and LooseStrife Fields Apartments) (Collateralized; FHA) 11/15/36 New York State Housing Finance Agency, State Personal Income Tax Revenue (Economic Development and Housing) 3/15/34 New York State Mortgage Agency, Homeowner Mortgage Revenue 10/1/26 New York State Power Authority, Revenue 11/15/12 1,500,000 a New York State Thruway Authority, General Revenue (Insured; FGIC) 1/1/27 New York State Thruway Authority, Highway and Bridge Trust Fund Bonds (Insured; FGIC) 4/1/11 1,225,000 a New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 4/1/25 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/19 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 4/1/22 New York State Thruway Authority, State Personal Income Tax Revenue (Transportation) 3/15/27 New York State Urban Development Corporation, Correctional Facilities Revenue 1/1/14 New York State Urban Development Corporation, Correctional Facilities Revenue (Insured; FSA) 1/1/14 New York State Urban Development Corporation, State Personal Income Tax Revenue (State Facilities and Equipment) (Insured; FGIC) 3/15/13 3,000,000 a Newburgh Industrial Development Agency, IDR (Bourne and Kenny Redevelopment Company LLC Project) (Guaranteed; SONYMA) 8/1/20 Newburgh Industrial Development Agency, IDR (Bourne and Kenny Redevelopment Company LLC Project) (Guaranteed; SONYMA) 2/1/32 Niagara County Industrial Development Agency, Solid Waste Disposal Facility Revenue (American Ref-Fuel Company of Niagara, LP Facility) 11/15/15 North Country Development Authority, Solid Waste Management System Revenue (Insured; FSA) 5/15/15 Onondaga County Industrial Development Agency, Sewage Facilities Revenue (Bristol-Meyers Squibb Company Project) 3/1/24 Orange County Industrial Development Agency, Life Care Community Revenue (Glenn Arden Inc. Project) 1/1/18 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 7/15/23 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) (Insured; MBIA, Inc.) 12/1/13 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 1/1/31 Rensselaer County Industrial Development Agency, Civic Facility Revenue (Emma Willard School Project) 1/1/36 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 7/1/25 Schenectady Industrial Development Agency, Civic Facility Revenue (Union College Project) 7/1/31 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 6/1/21 Triborough Bridge and Tunnel Authority, General Purpose Revenue 1/1/22 2,000,000 a Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 11/15/33 Triborough Bridge and Tunnel Authority, Subordinate Revenue (Insured; MBIA, Inc.) 11/15/32 Westchester Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 6/1/26 U.S. Related8.0% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 7/1/10 2,695,000 a Guam Waterworks Authority, Water and Wastewater System Revenue 7/1/35 Puerto Rico Aqueduct and Sewer Authority, Revenue (Senior Lien) 7/1/38 Puerto Rico Aqueduct and Sewer Authority, Revenue (Senior Lien) (Insured; Assured Guaranty) 7/1/28 Puerto Rico Commonwealth, Public Improvement 5.25 7/1/16 1,865,000 a Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) 5.63 7/1/10 3,000,000 a Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; MBIA, Inc.) 5.75 7/1/10 2,420,000 a Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/46 1,500,000 Virgin Islands Water and Power Authority, Electric System Subordinated Revenue 5.00 7/1/26 Total Long-Term Municipal Investments (cost $225,294,352) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) New York; Albany Industrial Development Agency, Civic Facility Revenue (University at Albany Foundation Student Housing Corporation - Empire Commons North Project) (Insured; AMBAC and Liquidity Facility; Key Bank) 7.00 8/7/08 1,500,000 b Triborough Bridge and Tunnel Authority, General Revenue, Refunding (Insured; MBIA, Inc. and Liquidity Facility; Lehman Liquidity Corporation) 9.32 8/7/08 1,100,000 b,c Total Short-Term Municipal Investments (cost $2,600,000) Total Investments (cost $227,894,352) 99.0% Cash and Receivables (Net) 1.0% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate demand note - rate shown is the interest rate in effect at July 31, 2008. Maturity date represents the next demand date, not the ultimate maturity date. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.
